Citation Nr: 1010950	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder to 
include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from 
November 1945 to March 1946 and in the Army from January 1948 
to April 1948.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina that denied the 
Veteran's petition to reopen a previously-denied claim for 
service connection for a psychiatric disorder other than 
PTSD, and a September 2004 RO rating decision that denied 
service connection for PTSD and entitlement to a TDIU.

The Veteran testified before the RO's Decision Review Officer 
in May 2004, and he testified before the undersigned Veterans 
Law Judge in a hearing at the RO in July 2005.

The Board issued a decision in September 2005 that reopened 
the previously-denied claim for service connection for a 
psychiatric disorder other than PTSD and remanded the issues 
shown on the title page to the RO for further development.

In August 2008 the Board once again remanded the issues on 
appeal to the RO for further development.

In November 2008 the Board issued a decision denying the 
Veteran's claims.  The Veteran thereupon appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In January 2010 the Court issued an Order granting 
a Joint Motion of the Parties to vacate the Board's decision 
and to remand the case back to the Board for further review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for actions in compliance 
with the Court's Order.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Joint Motion of the Parties, as incorporated by the 
Court's Order, states that to the extent the Board determines 
that a new VA medical examination or opinion is necessary to 
properly adjudicate the Veteran's claim on the basis of in-
service personal assault one should be obtained, citing 
38 U.S.C.A. § 5103A(d)(2) .  The Joint Motion also vacates 
the decision in regard to entitlement to a TDIU based on a 
finding the claim is inextricably intertwined with the 
resolution of the claim for service connection for PTSD.

The Joint Motion also points out that during the pendency of 
the appeal there was a change to regulations concerning PTSD 
stressor verification.  Under the revised regulation, if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor, in the absence of clear and 
convincing evidence to the contrary and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service.  See 38 C.F.R. 
§ 3.304(f)(1) (2009).  In this case there is some medical 
opinion of record asserting the Veteran had PTSD in service 
but was misdiagnosed during service and for years after 
discharge from service, so the revised regulation is 
potentially applicable.

The Board is bound by the findings contained in the joint 
motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case; the Board is therefore not 
free to do anything contrary to the Court's prior action with 
respect to the same claim).

Finally, the Board notes that after the Board's November 2008 
decision the Court issued a decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) holding that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities, however diagnosed.  The 
Board has accordingly recharacterized the service connection 
issue as shown on the title page.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should arrange for the 
Veteran to undergo examination by a 
psychiatrist at an appropriate VA 
medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner, and the 
report of examination should include 
discussion of the Veteran's documented 
psychosocial history and assertions.  

All tests and studies, to include 
psychological testing if deemed 
warranted, should be accomplished, and 
all clinical findings should be 
reported in detail.  

Based on review of the evidence of 
record, to include the Veteran's 
service treatment records (STRs), the 
examiner should render an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the Veteran specifically had PTSD that 
became manifest during his period of 
active service.

The examiner should also render an 
opinion, consistent with sound medical 
principles, as to whether it is at 
least as likely as not that the Veteran 
has any current psychiatric disability, 
to include PTSD, as a result of his 
military service.  The examiner should 
explain how the diagnostic criteria are 
met.  

If the examiner diagnoses current PTSD, 
he or she should identify the 
stressor(s) on which such diagnosis is 
based.  The examiner is reminded that 
when the claimed stressor is physical 
assault in service, credible supporting 
evidence may consist of a medical 
opinion, based on review of the 
evidence, that the personal assault 
occurred; see 38 C.F.R. § 3.304(f)(3).  
Accordingly, if the examiner associates 
current PTSD with physical assault 
during service, the examiner should 
specifically indicate whether the 
Veteran's account of such assault is 
credible.  In such determination, the 
examiner is reminded the Veteran had 
two periods of active service (Marine 
Corps from November 1945 to March 1946 
and Army from January 1948 to April 
1948).  

The rationale for all opinions 
expressed should be provided.

2.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the requested 
action, and any other development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for a psychiatric disorder, 
to include PTSD, and the claim for 
entitlement to a TDIU.  If the benefits 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative a Supplemental SOC 
(SSOC) that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response.  
Thereafter, the file should be returned 
to be Board as appropriate for further 
appellate review.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



